Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,956,530. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of patent ‘530 is claim of parent application, and claims 1 and 11 of present application are merely broader version of the claim 1 of patent ‘530. Examiner recommends applicant to file terminal disclaimer. 

.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, 11-14, 16-17, and 19 are rejected under 35 U.S.C. 102[a][1] as being anticipated by Riley et al. (US 20150066894 A1)

In regards to claim 1, Riley teaches, A system for modifying search queries, the system comprising: (See abstract and figs. 8A-8D)
a server, wherein the server stores executable code for rendering a website including a search function and for rendering a user interface integrated with the rendering of the website, and wherein the user interface includes search diagnostic tools for the website; and (See fig. 2, paragraph 50, In 208, the user may install the search engine according to the following procedure.  The user may copy the code of 206 (e.g., the short Javascript snippet) into the source code of the hosted website.  Accordingly, when the website is loaded, the code may (1) create a search input box on the page or (2) locate an existing search input box on the page, and attaches its functionality to the located search box. Also see fig. 1 and paragraph 35, custom search server may store program instructions for automatically creating a search engine for the hosted website.  Similarly, the computer system 10 may store program instructions for interacting with the various servers, e.g., using a web browser.  Finally, the web site server 60 may store program instructions for providing the hosted website and/or associated services to users visiting the web site (e.g. source code). Source code of the hosted website mentioned in paragraph 50 can be interpreted as the first code set, wherein paragraph 50 further mentions about locating an existing search input box on the page, meaning that source code or original code of the website includes a pre-existing search functionality. Code of 206 that is copied and inserted into the source code of the hosted website is the second code set, where functionality is attached and rendered to the located search box. Also see fig. 4, 5A-5D, 8A-8D and paragraphs 73-75, UI includes search diagnostic tools allowing user to change order of the search result or delete a search result, and giving an appearance that it has been pinned or unpinned. Also see fig. 3N and paragraph 66, plurality of code sets)
a control circuit, wherein the control circuit is configured to: receive, from a user, a search query; receive, from a search engine, results for the search query; output signals to cause rendering of the website, wherein the website includes the results for the search query; output signals to cause rendering of the user interface including the search diagnostic tools such that the user interface including the search diagnostic tools is presented with the search results for the search query; (See paragraph 71, the user may provide the input using the computer system 10 which may display a website provided by the custom search server 70 (e.g., for managing a search engine created for a hosted website of the website server 60).  For example, the user input may be provided to the user interface (e.g., via a webpage) shown in FIG. 3L.  In other embodiments, the user input may be provided to an input field for the search engine on the hosted website, as desired. Also see fig. 1, computer system 10, and 3E-3G and paragraphs 31, 33, 57-59, receiving search query from a user and displaying results for the search query. Also see fig. 5N and paragraph 66, In this user interface, the code for various install options are shown.  For the first option, as indicated by the webpage, "using this installation type, search results will be displayed in a lightbox or modal overlay on the same page where the original search is performed".  The user may copy and the corresponding code into their website/webpages in order to install the search engine.  Other install options are also possible, such as the second option, also shown on the webpage, where "using this installation type, search results will be written into a page element on the same page where the original search is performed". Also see fig. 8A-8D and associated paragraphs, displaying results for the search query along with search diagnostic tools, where search diagnostic tools include tools that allow one to pin search results for prioritization. Lastly see paragraphs 35 and 50, first code set and second code set)
receive, via one of the search diagnostic tools, an indication of a modification to the search query;Docket No. 8842-151819-US_5172US03 - 48 -generate, based on the indication of the modification for the search query, a modified search query; and transmit, for storage in the key value store, the modified search query; and wherein, upon submission of the search query by an end user, the search engine receives the modified search query. (See fig. 8A-8D and paragraphs 95-103, modification to the search query (e.g. “startup”) including one of pinning search result (e.g. boost) or burying a search result (e.g. deleting search result fig. 8C, par. 98). Also, see specifically paragraph 96, “however, were there already search result customizations (e.g., such as after the current walkthrough), these customizations may be shown in this interface at this point.” Thus, it is evidently clear that there is existence of some storage of user customized/modified search engine for particular search query such that when same or another user looks up “startup” in the future, customized search result is delivered. Lastly, see paragraph 73, FIG. 5B illustrates the reordered result set after receiving user input, FIG. 5C illustrates the set of pinned results (e.g., which may be stored by the search engine for later search results for the search query)…paragraph 77, based on the user input to customize the search results, the search engine may be automatically modified to incorporate the changes indicated by the user input. For example, the positions of any modified results, any deleted results, and/or any added results may be stored that search query, as indicated above.)

In regards to claim 2, Riley teaches the system of claim 1, 
wherein the modification for the search query is a boost of a first search result, and wherein the modified search query positively includes a product identifier for the first search result. (See Riley fig. 8A-8G, paragraphs 95-100, pinning search result or adding a search result shown in fig. 8F. Claimed product identifier can be either title of the search result, or the URL)

In regards to claim 3, Riley teaches the system of claim 1, wherein the modification for the search query is a bury of a first search result, and wherein the modified search query negatively includes a product identifier for the first search result. (See Riley fig. 8A-8G, paragraphs 95-100, removing search result as shown in figs. 8C-8D. Claimed product identifier can be either title of the search result, or the URL)

In regards to claim 4, Riley teaches the system of claim 1, wherein the control circuit is further configured to: receive, from the user, authorization information; and confirm, based on the authorization information, that the user is authorized to access the executable code. (See paragraphs 146, 153, providing credentials for logging into the search engine dashboard)


In regards to claim 6, Riley teaches the system of claim 1, wherein the control circuit is further configured to: Docket No. 8842-151819-US_5172US03 - 49 -determine, upon the submission of the search query by the end user based on access to a key value store, the modified search query, wherein the control circuit transmits the modified search query to the search engine, and wherein the key value store includes a mapping between the search queries and modified search queries. (See fig. 5A-5D, paragraph 73, FIG. 5B illustrates the reordered result set after receiving user input, FIG. 5C illustrates the set of pinned results (e.g., which may be stored by the search engine for later search results for the search query)… and FIG. 5D illustrates the remaining set of organic results in which the pinned results have been removed from the default ordering, which may also be stored or otherwise noted by the search engine…paragraph 77, based on the user input to customize the search results, the search engine may be automatically modified to incorporate the changes indicated by the user input. For example, the positions of any modified results, any deleted results, and/or any added results may be stored that search query, as indicated above.)

In regards to claim 7, Riley teaches the system of claim 1, further comprising: a database, wherein the database stores the search queries, the modified search queries, and information related to the search queries and the modified search queries, wherein the control circuit is further configured to save, in the database, an association between the search query and the modified search query.  (See fig. 5A-5D, paragraph 73, FIG. 5B illustrates the reordered result set after receiving user input, FIG. 5C illustrates the set of pinned results (e.g., which may be stored by the search engine for later search results for the search query)… and FIG. 5D illustrates the remaining set of organic results in which the pinned results have been removed from the default ordering, which may also be stored or otherwise noted by the search engine…paragraph 77, based on the user input to customize the search results, the search engine may be automatically modified to incorporate the changes indicated by the user input. For example, the positions of any modified results, any deleted results, and/or any added results may be stored that search query, as indicated above. When storing modified results, associated search term would be also stored as well to matching when searched at later time. Also see paragraphs 35, 42)

In regards to claim 9, Riley teaches the system of claim 1, wherein the user interface includes an explanation selection for each of the results for the search query, and wherein the explanation selection for each of the results for the search query is presented in conjunction with one of the results for the search query. (This claim does not clearly explain what it means by “explanation”. See fig. 3G, wherein for each search result, “What Startups Are Really Like”, “Ideas for Startups”, etc. there are explanations beneath each of the search result titles.)


Claim 11 is similar in scope to claim 1, except claim 11 recites, “transmitting, to the search engine in response to the receiving the search query, the modified search query, the search engine acting upon the modified search query to provide a search result and the search engine remains unchanged” Riley further teaches this in at least paragraph 96, “there have been no customizations to the search engine, so the set of results are the unmodified or natural results of the automatically created search engine; however, were there already search result customizations (e.g., such as after the current walkthrough), these customizations may be shown in this interface at this point.” Thus, in response to receiving the search query, “startups”, the modified search query (e.g. different search result to “startups”) is transmitted to search engine. Also see paragraphs 10, 71, 73, 75, 90, 96, 97. The rest of claim limitations are rejected under similar rationale as set forth above. 

Claim 12 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.

Claim 13 is similar in scope to claim 3, therefore, it is rejected under similar rationale as set forth above.

Claim 14 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

Claim 16 is similar in scope to claim 6, therefore, it is rejected under similar rationale as set forth above.

Claim 17 is similar in scope to claim 7, therefore, it is rejected under similar rationale as set forth above.

Claim 19 is similar in scope to claim 9, therefore, it is rejected under similar rationale as set forth above.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US 20150066894 A1) in view of Gandhi (US Patent No. 10013493 B1)


In regards to claim 5, Riley teaches the system of claim 4.
Riley does not specifically teach, wherein the authorization information includes a username and a password. 
However, Gandhi further teaches, wherein the authorization information includes a username and a password. (See col. 3, lines 18-29, A user can log into the account (e.g., using an associated username and password) to access the service)
Therefore, it would have been obvious by ordinary skilled in the art before the time the invention was effectively filed to modify the system taught by Riley to further comprise system taught by Gandhi because implementations of the Gandhi enables users to generate user-specific search engines that can be efficiently and effectively be used by other users to search for relevant content that has been generated by the user (See col. 2, lines 30-40)

Claim 15 is similar in scope to claim 5, therefore, it is rejected under similar rationale as set forth above.


Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riley et al. (US 20150066894 A1) in view of Prendki et al. (US Patent No. US 10282359 B1)

In regards to claim 8, Riley teaches the system of claim 1, wherein the search diagnostic tools include a search explanation tool configured to receive diagnostic requests for explanations relating to rendered search results, and (See figs. 8H-8I, displaying explanation as to which search results modified by user are pinned)
Riley does not specifically teach, wherein the modification for the search query is a request for explanation from the search engine as to why one or more results for the search query were included. 
	However, Prendki further teaches, wherein the modification for the search query is a request for explanation from the search engine as to why one or more results for the search query were included. (See figs. 4-5 and col. 6, line 65 thru col. 7, line 34, transitioning from fig. 4 to fig. 5 wherein modification to the search query has been made (e.g. request), and new search result as well as explanations 530, 531, and 532 are provided from the search engine which summarize why these particular search results are being displayed.) 
Therefore, it would have been obvious by ordinary skilled in the art before the time the invention was effectively filed to modify the system taught by Riley to further comprise system taught by Prendki because methods of performing search as well as providing search result based on group relevance provides improvement in search and user’s understanding of why particular results were provided (Prendki, fig. 4-5 and associated column and lines).


In regards to claim 10, Riley teaches the system of claim 1.
Riley does not specifically teach, wherein the control circuit is further configured to: receive, by the control circuit in response to the modified search query, data explaining why a search result was included in the results for the search; and output signals to cause rendering of a dialogue, wherein the dialogue includes the data explaining why a search result was included in the results for the search.
	However, Prendki further teaches, wherein the control circuit is further configured to: receive, by the control circuit in response to the modified search query, data explaining why a search result was included in the results for the search; and output signals to cause rendering of a dialogue, wherein the dialogue includes the data explaining why a search result was included in the results for the search. (See figs. 4-5 and col. 6, line 65 thru col. 7, line 34, transitioning from fig. 4 to fig. 5 wherein modification to the search query has been made (e.g. request), and new search result as well as explanations 530, 531, and 532 are provided from the search engine which summarize why these particular search results are being displayed.) 
Therefore, it would have been obvious by ordinary skilled in the art before the time the invention was effectively filed to modify the system taught by Riley to further comprise system taught by Prendki because methods of performing search as well as providing search result based on group relevance provides improvement in search and user’s understanding of why particular results were provided (Prendki, fig. 4-5 and associated column and lines).

Claim 18 is similar in scope to claim 8, therefore, it is rejected under similar rationale as set forth above.


Claim 20 is similar in scope to claim 10, therefore, it is rejected under similar rationale as set20orth above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177